office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eoeg et2 dmparkinson postu-147109-08 uilc date date third party communication none date of communication not applicable to ------------------------------------------ federal state and local governments from lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities subject v transitional rules this chief_counsel_advice responds to your request for assistance regarding the tax treatment under the federal_insurance_contributions_act fica of payments made under the program maintained by schools this advice may not be used or cited as precedent ----------------------------------------- ------------------------------ ------------------ ----------------------------------- -------------------------- -------------- legend plan schools school person person salary year of employment ------------------------------------- date date date date date date date date ---------- --------------------- ---------------- ------------- ------------- ------------- -------------- --------------- postu-147109-08 date age age age age age age age age age age age year sec_1 year sec_2 year years of payment years of payment years of payment years of payment years of payment years of payment years of payment service employee employee issues ----------------- ---- ---- ---- ---- ---- ---- ---- ---- ---- ---- ---- ----------- ----------- --------------- -- -- -- -- --- -- -- ------ ------ ------------------------------ -------------------------- --------------- are the nonqualified_deferred_compensation_plan payments made pursuant to a date agreement within the meaning of regulation sec_31 v - b who are the individual parties to the date agreement within the meaning of regulation sec_31_3121_v_2_-2 what is a reasonable method for determining the portion of total benefits under the plan that represents transition benefits what are the consequences of using a formula that is not reasonable to determine the transition benefits postu-147109-08 conclusion sec_1 the nonqualified_deferred_compensation_plan payments are made pursuant to a date only those employees who were between the ages of age and age and who had at least year sec_1 years_of_service as employee employees as of date are individual parties to the date agreement the following formula constitutes a reasonable method for determining the portion of total benefits under the plan that represent transition benefits x salary for the x years_of_service prior to date fica excludable total years_of_service portion last year of employment the use of a formula that is not reasonable to determine the transition benefits may result in the employer’s failure to take an amount deferred into account under the special timing rule and require the employer to calculate future benefit payments using the rule_of regulation sec_31_3121_v_2_-1 facts on date the employer maintained a retirement arrangement known as the plan employee employees upon written application and approval of the person and the person were entitled to participate in the plan the major purpose of the plan was to encourage eligible_employee employees who were considering retirement to accelerate their retirement plans in order to be eligible to participate in the plan the employee employee had to be at least age and no more than age years of age as of the separation date additionally the employee employee had to have at least year sec_1 of service as a employee employee with the employer eligible employees were required to apply in writing to participate in the plan by date of the year prior to the year in which the employee employee wished to discontinue full-time employment upon approval of the person and the person employees participating in the plan were entitled to receive of their salary for the year of employment each year for a specified number of years the number of years employees could receive benefits under the plan depended on the employee’s age at the time of separation as illustrated below age age age years of payment years of payment years of payment postu-147109-08 years of payment years of payment years of payment years of payment years of payment years of payment years of payment years of payment age age age age age age age age on date plan requirements were altered in several ways for example the years of- service requirement was decreased from year sec_1 to year sec_2 additionally the plan began allowing benefits to be paid monthly or annually and added a provision allowing the balance of payments to be paid to an employee’s beneficiary in the event the employee died prior to receiving all benefits payable under the plan on date plan requirements were again altered such that benefits under the plan were increased from of salary to of salary on date plan requirements were changed again such that instead of receiving of salary benefits were potentially reduced as follows the monthly supplemental retirement benefit to be received by a employee employee who participates in the program shall be equal to the lesser_of i the monthly social_security retirement benefit that will be payable to the employee employee at age age as determined by the school as of the employee’s date separation date or ii of the employee employee’s scheduled monthly salary in the employee 2’s year of employment payment of the monthly retirement benefit shall begin on date of the fiscal_year following the employee’s separation date and continue until the month that the employee employee attains age age or the month of the employee’s death if earlier also on date the option to receive the benefit annually rather than monthly was removed legal authority fica_taxes fica_taxes are composed of the old-age survivors and disability insurance oasdi tax and the medicare_tax code sec_3101 imposes a percent tax on an postu-147109-08 individual’s wages for oasdi and code sec_3111 imposes an excise_tax on an employer equal to percent of the wages paid_by the employer for oasdi code sec_3101 imposes a dollar_figure percent tax on an individual’s wages for medicare and code sec_3111 imposes an excise_tax on an employer equal to dollar_figure percent of the wages paid_by the employer for medicare the oasdi portion of fica_taxes applies only to a certain amount of wages in a tax_year after an employee’s wages exceed this annually-adjusted amount the oasdi portion of fica_taxes does not apply since the medicare_tax has applied to all of an employee’s wages code sec_3121 defines wages as all remuneration in whatever form for employment unless a specific exception applies code sec_3121 defines employment as any service of whatever nature performed by an employee for an employer unless a specific exception applies in general fica_taxes are imposed when the employee actually or constructively receives wages for fica purposes wages are generally received by an employee at the time they are paid_by the employer to the employee regulation sec_31_3101-3 sec_31_3111-3 and sec_31_3121_a_-2 code sec_3121 was enacted by the social_security amendments of in those amendments congress repealed the general fica tax exclusion for retirement payments provided in code sec_3121 a and a a iii under code sec_3121 any amount deferred under a nonqualified_deferred_compensation_plan is taken into account as wages for fica tax purposes as of the later of i when the services are performed or ii when there is no substantial_risk_of_forfeiture of the rights to such amount code sec_3121 further provides that any amount taken into account as wages by reason of code sec_3121 and the income attributable thereto shall not thereafter be treated as wages for fica purposes regulation sec_31_3121_v_2_-1 defines the term nonqualified_deferred_compensation_plan as any plan or other arrangement other than a plan described in code sec_3121 which generally refers to qualified_retirement_plans and tax- favored annuities that is established by an employer for one or more of its employees and provides for the deferral of compensation a nonqualified_deferred_compensation_plan may be adopted unilaterally by the employer or may be negotiated by the employer and employees a plan may constitute a nonqualified_deferred_compensation_plan for fica purposes without regard to whether the deferrals under the plan are made pursuant to an election by the employee or whether the amounts deferred are treated as deferred_compensation for income_tax purposes a plan is established on the latest of the date on which it is adopted the date on which it is effective and the date on which the material terms of the plan are set forth in writing regulation sec_31 v - b i regulation sec_31_3121_v_2_-1 specifies that a plan provides for the deferral of compensation with respect to an employee only if under the terms of the plan and the relevant facts and circumstances the employee has a legally binding right postu-147109-08 during a calendar_year to compensation that has not been actually or constructively received and that pursuant to the terms of the plan is payable in a later year code sec_3121 is generally effective for payments made after date regulations under code sec_3121 were published in the federal_register on date and are applicable on or after date t d 1999_9_irb_4 regulation sec_31_3121_v_2_-1 provides rules for amounts deferred and benefits paid before date and generally requires that the employer acted in accordance with a reasonable good_faith interpretation of code sec_3121 the retirement pay exclusions provided in code sec_3121 a and a a iii as in effect on date the day before the enactment of the social_security amendments of applied to retirement payments prior to date the transition_rules in regulation sec_31_3121_v_2_-2 are applicable on and after date these rules are used to determine whether amounts deferred and payments made are treated under code sec_3121 or are eligible for the favorable treatment afforded transition benefits the transition_rules provide that transition benefits paid pursuant to a date agreement are not subject_to fica_taxes provided that payments under the agreement would have met one of the retirement pay exclusions in effect on date regulation sec_31_3121_v_2_-2 defines a date agreement as an agreement in existence on date between an individual and a nonqualified_deferred_compensation_plan within the meaning of regulation sec_31_3121_v_2_-1 such an agreement does not fail to be a date agreement merely because the terms of the plan are changed after date for purposes of paragraph b any plan or agreement that provides for payments that qualify for one of the former retirement payment exclusions is treated as a nonqualified_deferred_compensation_plan transition benefits are benefits paid after date attributable to services rendered before date for this purpose transition benefits are determined without regard to any changes made in the terms of the plan after date regulation section v -2 b regulation sec_31_3121_v_2_-2 defines an individual party to a date agreement as an individual who was eligible to participate in a date agreement under the terms of the agreement on date an individual will be treated as an individual party to a date agreement even if the individual has not accrued any benefits under the plan by date and regardless of whether the individual has taken any specific action to become a party to the agreement in sum the transition_rules apply to certain payments made under a nonqualified_deferred_compensation_plan established before date which provides for retirement payments that qualify for one of the former retirement pay exceptions the regulation also specifies that an individual who becomes eligible to participate in a date agreement after date is not an individual party to a date agreement postu-147109-08 regulation sec_31_3121_v_2_-2 provides that for purposes of determining the portion of total benefits under a nonqualified_deferred_compensation_plan that represents transition benefits if under the terms of the plan benefit payments are not attributed to specific years_of_service the employer may use any reasonable method for example if a plan provides that the employer will receive benefits equal to percent of high 3-year average compensation multiplied by years_of_service and the employee retires after years_of_service of which are before_1984 the employer may determine that of the total benefit payments_to_be_received beginning in are transition benefits attributable to services performed before_1984 legal analysis the plan provides for the deferral of compensation because employees who participate have a legally binding right during a calendar_year to compensation that has not been actually or constructively received and that pursuant to the terms of the plan is payable to the employee in a later year the plan is a nonqualified_deferred_compensation_plan because it is not a qualified_plan described in code sec_3121 are the deferred_compensation payments made pursuant to a date agreement the subject nonqualified_deferred_compensation_plan is a date agreement within the meaning of regulations sec_31_3121_v_2_-2 the plan was in existence on date although the plan was subsequently amended any changes to the terms of the plan after date did not cause the plan to lose its status as a date agreement regulation sec_31_3121_v_2_-2 who are the individuals eligible to participate in the date agreement the transition benefits of regulation sec_31_3121_v_2_-2 under a date agreement are only available to an individual party to a date agreement as defined in regulation sec_31_3121_v_2_-2 an individual who was eligible to participate in a date agreement under the terms of the agreement on date is treated as an individual party to a date agreement even if the individual has not accrued any benefits and regardless of whether the individual has taken any specific action to become a party to the agreement on date the plan provided that a employee employee with at least year sec_1 of service may participate in the plan upon written application on or after attainment of age age and before attainment of age age thus only those employees who had satisfied plan eligibility requirements on or before date are individual parties to a date agreement within the meaning of the regulations this includes only those employee employees with at least year sec_1 of service who were at least age but no more than age as of date postu-147109-08 employees who had not satisfied these requirements as of date are not covered by the transitional rules the regulations clearly state that those employees who were not eligible to participate in the agreement on date cannot be a party to a date agreement an individual who becomes eligible to participate in a date agreement after date is not an individual party to a date agreement within the meaning of the regulations what is a reasonable method for determining the portion of total benefits under the plan that represents transition benefits benefits under the plan would have met one of the retirement pay exclusions in effect on date thus transition benefits under the plan ie those paid after date that are attributable to services rendered before_1984 are not subject_to fica benefits attributable to services rendered after date are subject_to fica because the plan provides benefits that are subject_to fica in addition to transition benefits that are not subject_to fica the employer is required to determine the transition benefit portion regulation sec_31_3121_v_2_-2 provides guidance on determining the transition benefit portion i f under the terms of the plan benefit payments are not attributable to specific years_of_service the employer may use any reasonable method the deferred_compensation benefit under the plan is accrued upon approval of the application_for benefits and is not attributable to specific years_of_service thus the employer may use any reasonable method for benefit payments made before date regulation sec_31_3121_v_2_-2 provides an example of a method for determining the transition benefit that would be considered reasonable the example indicates that the method should allocate a portion of the total benefits paid to those benefit payments attributable to services performed prior to date thus if an employee perform sec_25 total years_of_service only nine of which are before_1984 then of the total benefit payments are transition benefits attributable to services performed before_1984 in the instant case the plan as in effect on date provided benefits each year equal to of an employee’s salary and only those employees with year sec_1 of service were eligible to participate the method used to determine transition benefits under the plan would need to have a reasonable formula for allocating a portion of the total benefits paid to those benefit payments attributable to services performed before_1984 the preamble to the proposed_regulations fr date provides additional guidance on a reasonable method e mployers may use any reasonable allocation method that is consistent with the terms of the plan employers must treat payments made on or after the regulatory effective date date as consisting of pro- postu-147109-08 rata portions of pre-1984 and post-1983 benefits unless such an allocation is inconsistent with the terms of the plan the following formula complies with the requirements of regulation sub sec_31_3121_v_2_-2 and e accurately calculating a pro-rata share of benefits attributable to service prior to x salary for last full x years_of_service prior to date fica excludable year of employment total years_of_service portion the employer apparently used the following formula for determining the transition benefit x salary x years_of_service prior to date fica excludable_portion year sec_2 of service this is not a reasonable method because it does not provide for a reasonably accurate allocation of benefits attributable to years_of_service prior to in relation to the total benefits paid the employer may have used this formula based on changes made in the plan after date these changes included a decrease in the years_of_service requirement from year sec_1 to year sec_2 and an increase in the percentage of salary paid from to however changes in the plan occurring after date must be disregarded for purposes of determining the transition benefits paid the regulations provide that t ransition benefits are determined without regard to any changes in the terms of the plan after march regulation sec_31_3121_v_2_-2 the formula used by the employer is not reasonable because it uses an artificially small denominator of year sec_2 to determine the transition benefit instead of a number reflecting the employee’s total years of employment with the employer the formula used by the employer suggests that the year sec_2 year period in the denominator is the total period of accrual a benefit is accrued under the terms of the plan when an application_for participation is approved thus a more accurate denominator in the fraction is total years_of_service measured from an employee’s date of hire as a employee employee additionally the percentage of salary should comport with the terms of the plan as in effect on date what are the consequences of using a formula that is not reasonable to determine the transition benefit amount the transition benefit amounts should be recalculated in accordance with the criteria of regulation sec_31 v -2 d using the formula set forth above or any other reasonable method only employee employees with a least year sec_1 of service who had attained age age on date are eligible for the transitional rule regulation sec_31_3121_v_2_-2 postu-147109-08 if the use of a method that is not reasonable to determine the transition benefit portion resulted in an inaccurate calculation of the transition benefit the result may be a failure to take an amount deferred into account under the special timing rule_of regulation sec_31_3121_v_2_-1 in such case the employer must use the rules of regulation sec_31_3121_v_2_-1 if as of the date an amount deferred is required to be taken into account only a portion of the amount deferred has been taken into account then a portion of each subsequent benefit payment that is attributable to that amount is excluded from wages pursuant to the nonduplication rule and the balance is subject_to the general timing rule_of regulation sec_31 a -2 a at the time the remuneration is actually or constructively received the portion to be excluded from benefit payments is determined by multiplying each payment by a fraction the numerator of which is the amount that was taken into account and the denominator of which is the present_value of the future benefit payments attributable to the amount deferred determined as of the date the portion is fixed this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary or if we may be of further assistance in this matter please contact this office for our views the attorney assigned to this matter is don parkinson don can be reached at _____________________________ lynne camillo branch chief employment_tax branch years of payment exempt_organizations employment_tax government entities tax exempt government entities
